UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6362



JEFFREY LYNN UNDERWOOD,

                                            Petitioner - Appellant,

          versus


JACK LEE, Warden, Keen Mountain Correctional
Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-141-R)


Submitted:   June 9, 1998                   Decided:   June 23, 1998


Before MURNAGHAN and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Lynn Underwood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. Underwood v. Lee, No. CA-98-141-R (W.D. Va. Mar. 5,

1998). We deny Underwood’s motion to appoint counsel and his motion

for permission to refile his habeas petition in state court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2